Civil action to recover damages for breach of contract to purchase a shipment of prunes.
Plaintiff Foote Bros.  Company alleges that defendant, on 28 August 1946, placed with it an order for one hundred cases of prunes to be shipped from California to Norfolk and thence to Wilmington; that it purchased the prunes and had them shipped to Norfolk where they were held until after January 1 at defendant's request; that later the prunes were shipped to defendant at Wilmington, but the shipment was refused. It instituted this action to recover damages for the breach of said contract. *Page 423 
The defendant, answering, alleged in part that it dealt with Foote Bros. Company only as agent or broker and that Guggenhime  Company was the vendor and is the real party in interest.
Thereupon, Guggenhime  Company, on motion of counsel for plaintiff, was made party plaintiff. It thereafter filed complaint in which it alleges that defendant placed the order for prunes with Foote Bros. 
Company as its agent and that it, through Foote, sold one hundred cases of prunes to defendant, delivery of which was refused. It seeks to recover, in its own right, damages for the alleged breach of contract.
Defendant demurred for misjoinder of parties and causes of action. The demurrer was overruled and defendant appealed.
The record before us presents this situation: Defendant contracted to purchase one hundred cases of prunes but later breached the contract. Plaintiff Foote Bros.  Company asserts that it was the vendor and as such is entitled to damages for the wrongful breach of contract. On the other hand, Guggenhime  Company alleges that it, as vendor, sold the merchandise to defendant through Foote Bros.  Company as agent or broker, and prays that it recover the damages resulting from the defendant's breach of contract.
Thus defendant is faced with two separate and distinct demands. Foote Bros.  Company pleads one contract, Guggenhime another. One is asserted by one plaintiff and one by the other. Each plaintiff says it was the vendor. There is no joint or common interest in the claim asserted. Instead, each contradicts the other. If Foote's claim is well founded, Guggenhime has no interest therein. If Guggenhime was the vendor, such claim as Foote Bros.  Company may have for commissions and other charges is against Guggenhime and not the defendant. If Foote Bros.  Company was the vendor, Guggenhime must look to it for payment.
This presents a clear case of misjoinder of parties and causes of action. Hence the demurrer was well advised. The order overruling the same must be held for error on authority of numerous decisions of this Court, among which the following are in point: Davis v. Whitehurst, 229 N.C. 226; Beam v. Wright, 222 N.C. 174, 22 S.E.2d 270; Wingler v. Miller,221 N.C. 137, 19 S.E.2d 247; Frederick v. Insurance Co., 221 N.C. 409,20 S.E.2d 372; Osborne v. Canton, 219 N.C. 139, 13 S.E.2d 265; Burleson v. Burleson, 217 N.C. 336, 7 S.E.2d 706; Smith v. Land Bank213 N.C. 343, 196 S.E. 481; Vollers Co. v. Todd, 212 N.C. 677,194 S.E. 84. *Page 424 
The new party was not brought in on motion of defendant. It acted voluntarily. Hence, Grant v. McGraw, 228 N.C. 745, 46 S.E.2d 849, is not controlling here.
The judgment below is
Reversed.